Sanders, Judge,

(dissenting in part.)

I concur in the decision of this cause, in so far as it reverses the decree of the circuit court, and remands the cause, on the ground that the description in the deed tendered is insufficient, but I cannot agree to that part of the decision which requires the company to pay interest on the purchase money from the time it entered into possession of the property under the contract. I might almost say that for the reason I am willing that the decree shall be reversed, on account of the insufficiency of description, for the same reason I am unwilling to concur in the other point decided, for it seems to me anomalous to say that under the circumstances of this cause, the grantors, although they have not shown themselves entitled to decree for the purchase money because they have not tendered a proper deed, yet that they are entitled to interest on the purchase money from the date of the contract, because at that time the company took possession. I realize full well the force of the position taken in the opinion of the Court, that the general rule is that a vendee is entitled to interest from the time possession is taken of the premises by the vendor, but this rule is subject to exceptions, which are as firmly imbedded in the law as the rule itself, and from an examination of the authorities relied upon to support it, it will be seen that in no casein which this doctrine is announced, has the court had before it a contract such as is here presented. In none of them had the parties stipulated as to the payment of interest, but the vendor had been in default as to the payment of the principal, and the court attached interest as a matter of equity in the absence of such stipulation. This differentiation runs through all the cases. The contract, in this respect, is as follows: ‘‘We (the plaintiffs) sell you right of way for your road through our property *102in Ceredo for the sum of ten thousand dollars, to be paid one-third . cash when deed is made, and the residue in one and two years thereafter, with interest on deferred payments. * * * We will incorporate said description by metes and bounds in a deed of general warranty and convey the same to you. ” Here the contract is express. From its terms it is clear that no payment was due until the deed was made. The balance of the purchase money was then to be paid in one and two years, and interest was payable upon the deferred installments. Hence, it seems to me, it cannot be contended, the parties having thus stipulated as to when interest should be payable, that the plaintiffs should not be required to comply with their contract before being placed in a position to demand interest. The making of the deed and performance of the contract is made a condition precedent to the right to demand the cash payment.
Nor does the case of Steenrod's Adm'r v. R. R. Co., 27 W. Va., when applied to the circumstances here, support the position taken. The fifth point of the syllabus is: “The general rule in ordinary contracts for the sale of land, which contain no stipulation for interest and do not specify any day for completion, is that the purchaser is liable for interest on the purchase money from the time he takes possession, especially if he has received rents and profits.” And the court says,'showing that it was, in that case, the duty of the vendee to tender the money before being entitled to a deed, “Referring to the agreement we find that it provides that on payment of the damages the vendor agrees to convey the land on reasonable demand.” The court also says: “The contract is that the payment is to precede the conveyance, and the latter is to loe made only upon reasonable demand after the payment.” Yery different is this case. The rule is well stated in Jourolman v. Ewing, 80 Fed. Rep. 608: “But the question of interest in case of suit brought upon a contract wherein the payment of interest is made the subject of express stipulation, and is thereby made a part of the obligation, stands upon a different ground. In such case it is made a matter of agreement between the parties. They are supposed to have considered all the circumstances bearing upon the propriety of their stipulation, and this term of the contract is as binding as any other. The courts have no right *103or authority to annul the agreement which the parties have, in contemplation of the circumstances in which they were dealing, seen fit to make. * * * The court has no more right to disregard the agreement upon the subject of interest than -it would have to abate a part of the principal debt if the facts had been proven which showed that the price paid for the land was improvident.”
In Mayo v. Purcell, 3 Munf. 241, the court held that a purchaser of land being thoroughly informed of defects in a vendor’s title, and agreeing nevertheless to pay interest on the purchase money from a certain day, would not be relieved from paying such interest, on the ground that he could not get possession of a part of the land, which he knew at the time of entering into the agreement, was held by another person.
In Hepburn v. Dunlop, 1 Wheat. 179, the vendor was indebted to the vendee, and the sale was made to pay the debt. This was in 1799, but a good title was not made to the vendee till 1809. The court held that the vendor must pay interest on the debt till that time; in other words, the purchaser paid no interest till he got a good title.
In Lofland v. Maull, 1 Del. Ch. 359, by a contract for the sale of land, the purchase money was made passable in future installments, and there was no stipulation in the contract as to the time for the delivery of the possession of the land. After the sale, and before all the installments had become due, the purchaser, with the vendor’s consent, entered into possession. It was held that he did not thereby become chargeable with interest on the unpaid purchase money from the date of such possession, in the absence of a stipulation to that effect in the contract of sale.
In Birdsall v. Waldron, 2 Edw. Ch. R. 15, the Vice Chancellor decided that the seller, although in possession, would not be bound to pay his money into court before obtaining a title, where he went into possession with the understanding that he was not to pay it until he had a title. And it was also said that if there had been delay in the performance, without the default of the purchaser, he would not, although in possession, be obliged to pay the purchase money. '
In Blount v. Blount, 3 Atk. 636, it is said that neither in the purchase of an estate in possession, or in reversion, *104whether purchased, under a private agreement or purchased under a decree of sale, can it be laid down for certain that from the time of possession, a purchaser shall pay interest; that the court, in awarding interest, never regards the execution of articles for a purchase, but the time of the execution of' the conveyance, and even then the purchaser shall pay interest only from the time possession is delivered.
“The law creates an obligation to pay interest, only where the debtor is put in default for the payment of the principal; and in such a case it runs only from the default.” Reid v. Duncan, 1 La. Ann. 265. See, also, Withworth v. Hart, 22 Ala. 343; Gay v. Gardner, 54 Me. 477; Hubbard v. Charleston, &c., R. R. 11 Metc. (Mass.) 124.
Except where the parties themselves have failed to provide for the payment of interest in the contract, no court has pretended to fix an interest charge. And in the cases in which a purchaser has been held to pay interest, there was either no contract, or the purchase money had become due. Here the purchase money did not become due until the title was made. The parties expressly stipulated that only the deferred payments should bear interest.
The second point of the syllabus of the opinion makes no reference to that part of the contract which provides that interest shall be paid upon the deferred installments of purchase money. This provision is a material one, and cannot be done away with by ignoring and not considering it. But in the opinion it is said, “That clause of the contract saying that the first payment should be made on the delivery of the deed was intended to define the date of the first payment, and had not intent actual as to the interest.” This might be so, if nothing else was said, but if it had not such intent, why add, after providing that the first payment should be made on execution of the deed, “residue in one and two years, with interest on the deferred payments?” If it was not the intention that only the deferred installments should bear interest, and then only after the delivery of the deed and making of the first payment, why say so in language that is unmistakable? The same clause that fixes the time of the first payment as of the delivery of the deed, expressly says that the deferred payments shall bear interest. Certainly it cannot be said that the parties have not the right to agree as to *105tlie date from whicli interest shall be computed, yet the Court, in its opinion, conveniently gets rid of the provision in regard to interest by ignoring it.
While I do not concede the correctness of the theory advanced in the opinion filed on rehearing, that the covenants were dependent, and that it was as much the duty of the company to demand a deed as it was the duty of the Hoards to make and tender it, yet, on February 16, 1893, the engineer of the company prepared a map and forwarded it to S. Floyd Hoard, with the following letter of transmittal: “Enclosed find map with right of way put on and colored. This will give sufficient data for description I think. I hope you will prepare it and send to Yinson to incorporate in deed as soon as possible.” After receiving this map, was it not the duty of Hoards to prepare and forward description, as requested? Had not the railroad company done all that was required of it, under the terms of the contract, granting that it was its duty to prepare description? Not having complied with, the request .of the engineer, and not having made any pretense of tendering a deed until the lapse of so long a time, the plaintiffs are not in a position to make the demand they are now making. By thus early complying with the provision of the contract, requiring them to co-operate in the preparation of the deed, even if it could be so construed as to make it the duty of the company to co-operate, the duty to complete the transaction was cast upon the Hoards. This they never did, nor pretended to do, until 1901, when they tendered a deed which contained a description of their own making, to which the engineer of the company refused to agree, and which he had no hand in preparing, and expressly testifies that the description offered by the plaintiffs is such that it is impossible to locate the land conveyed upon the ground under it, and the Court, in its opinion, finds that this is so, and that the land cannot be sufficiently identified. It is said that the delay was not contemplated by the parties. Possibly so. But who must suffer for the delay? Certainly the railroad company should not be made to do so, after having prepared and forwarded description, with the request that it be mailed to its attorney.
Yiewed in the light of all the circumstances surrounding *106this case, I cannot agree that the plaintiffs are entitled to interest, until they have, by the tender of a proper deed, placed themselves in a position to demand payment of the purchase money.